Citation Nr: 1129089	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for psychiatric disability, characterized as cognitive disorder.

2.  Entitlement to a rating in excess of 20 percent for Lyme disease, to include restoration of a 100 percent rating.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal of October 2008 and March 2010 rating decisions rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The restoration issue and the TDIU issue are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment that more nearly reduced reliability and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9327 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2010.  Although this letter was mailed after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100
?
91
Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities. No symptoms.
90
?
?
?
81
Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 
80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or hallucinations OR
serious impairment in communication or judgment (e.g., sometimes
incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 
20
?
?
?
11
Some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequent violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces) OR gross impairment in communication (e.g., largely incoherent or mute). 
10
?
?1
Persistent danger of severely hurting self or others (e.g., recurrent violence) OR persistent inability to maintain minimal personal hygiene OR serious suicidal act with clear expectation of death. 
0
Inadequate information

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A November 2006 rating decision awarded service connection for Lyme disease.

A February 2009 treatment record and March 2009 statement from Dr. J. notes the Veteran's history of Lyme disease with findings of persistent cognitive dysfunction, perception difficulty and low energy.  Dr. J. opined that the Veteran could not return to his former job as an electronic technician because his fatigue and decrease in cognition would put him and his co-workers at risk.

A June 2009 VA mental health attending note indicates that the Veteran lived with his wife of 23 years and his daughter.  He currently managed rental property but otherwise had not worked since 2006 because of residuals of Lyme disease.  His complaints included: episodes of slurred speech; persistent difficulty with "brain fog" and broad memory lapses.  He denied homicidal or suicidal ideation, hallucinations, history of violence, legal problems, or substance abuse.  He reported that his marriage was sound.  On examination, the Veteran was oriented times three.  Memory was intact with respect to recent, remote and intermediate recall as evidenced by the Veteran's ability to recall: three objects at five minutes; month, date, day and time; details about recent news events; and details about old television programming.  The Veteran was also able to follow loops in the interview without any problems.  He was able to perform simple calculations and completed serial 7's to 65 on request.  Speech was fluent.  The Veteran was able to repeat phrases without difficulty.  No hallucinations, delusions, or cognitive deficits were noted on interview.  Mood was pleasant; affect was even and socially pleasant.  Insight and judgment were good.  The diagnosis was cognitive disorder.  The examiner assigned a GAF score of 55.

A January 2010 VA examination report notes the Veteran's complaints of cognitive problems and poor attention, focus, concentration and memory.  He stated that he had problems helping his 14-year old daughter with her math homework.  He also stated that he had to stop working as an electronic technician with the Post Office in February 2007 because of his mental limitations.  He denied depression, anxiety, homicidal ideation, suicidal ideation, and problems with socialization.  He indicated that he was not receiving any psychiatric treatment (including medication) currently.  He reported having friends and spending his free time at his rental property and going fishing.  He reported being capable of completing his activities of daily living, including driving and managing his finances.  On examination, the Veteran was alert and oriented times five.  Thought process was linear.  History was fair.  Affect was euthymic.  Insight was good.  Spontaneous speech was full and "grammatic" [sic], free of "paraphasis" [sic].  The Veteran brought a spreadsheet of his symptoms.  His attention and memory were mildly impaired.  No overt symptoms of psychosis were noted.   A GAF score of 55 was assigned.  The examiner opined that the Veteran had an overall moderate level of impairment (mild impairment in social functioning and severe impairment in occupational functioning) due to cognitive disorder.  The Veteran was noted to be competent to manage his own funds.

The March 2010 rating decision on appeal granted service connection for cognitive disorder, secondary to Lyme disease, and rated the disability at 50 percent, effective September 1, 2009.

A May 2010 VA outpatient treatment record notes that depression screen was negative.  The Veteran was able to read and write.  He was able to understand medical advice.  Suicide risk screen was negative.  

For the period of the appeal, the evidence shows that the Veteran's service-connected psychiatric disability has been manifested by no more than occupational and social impairment that more nearly approximates the reduced reliability and productivity contemplated by the assigned rating of 50 percent than the deficiencies in most areas required for a higher rating.  While the Veteran has exhibited some memory impairment on VA examination in January 2010, the memory problems noted did not interfere with the Veteran's ability to attend to the activities of daily living and were noted to be mild.  At no time did the Veteran exhibit memory loss for names of close relatives, own occupation, or own name.   At no time during the period at issue has the evidence shown that the Veteran has exhibited suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  The Veteran has maintained good relationships with his wife and daughter.  Although he is no longer able to work as an electronic technician, the January 2010 examination report notes that the Veteran drives, manages his activities of daily living, manages his finances, and takes care of rental property.  Consequently, the assignment of a 70 percent rating is not warranted under 38 C.F.R. § 4.130.  In addition, the assignment of a 100 percent rating is not warranted under 38 C.F.R. § 4.130.

A GAF score of 55 was listed on the VA examination reports and treatment records dated during the period at issue.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The assigned score of 55, reflecting moderate symptomatology and functional impairment, is generally consistent with the objective findings and a 50 percent rating.  The Board acknowledges that the January 2010 examiner stated that the cognitive disorder caused severe impairment in occupational functioning.  This appears to relate to the Veteran's inability to work as an electronic technician.  The medical evidence of record does not reflect that the Veteran exhibited any of the symptoms identified in the DSM-IV as serious (GAF scores ranging from 41 to 50) for the period at issue.  He had no suicidal ideation, severe obsessional rituals, or frequent legal problems.  Again, the Board notes that although he is no longer able to work as an electronic technician, the January 2010 examination report notes that the Veteran drives, manages his activities of daily living, manages his finances, and takes care of rental property.

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 50 percent for his service-connected psychiatric disability must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 50 percent for psychiatric disability, characterized as cognitive disorder, is denied.


REMAND

Lyme Disease

With respect to the claim of entitlement to a rating in excess of 20 percent for Lyme disease, to include restoration of a 100 percent rating, there is nothing in the record that satisfies the notification requirements of the VCAA and the implementing regulations.

TDIU

In an October 2010 VA Form 9, the Veteran maintained that he was unemployable due to his service-connected residuals of Lyme disease.

The record reflects that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In this case, the Veteran is claiming to be unemployable due to the disabilities at issue in this appeal.  Therefore, the Board has jurisdiction over the TDIU issue; however, the rating reduction issue must be developed and decided before the TDIU issue is decided.  Moreover, additional development specific to the TDIU claim is also in order.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of entitlement to a rating in excess of 20 percent for Lyme disease, to include restoration of a 100 percent disability rating, the RO should send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

2.  The RO should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return the form.  In addition, he should be provided all required notice in response to the TDIU claim.

3.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the impact of all of his service-connected disabilities on his ability to work.  The claims folders must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should express an opinion concerning whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for the opinion must also be provided.

4.  Thereafter, the RO should review the claims folders and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  The RO should also undertake any other indicated development.

6.  Then, the RO should readjudicate the issue of entitlement to a rating in excess of 20 percent for Lyme disease, to include restoration of a 100 percent rating, based on a de novo review of the record.  In addition, if it has not been rendered moot, the RO should adjudicate the Veteran's claim for a TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


